Citation Nr: 0104169	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychosis.  

2.  Entitlement to service connection for a psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from February 1981 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in February 1991, the RO in Roanoke, 
Virginia denied the veteran's claim for service connection 
for schizophrenia.  The veteran was notified of that 
determination in March 1991.  The veteran did not file a 
notice of disagreement with the Board's determination.  
Therefore, the February 1991 rating action became final.  In 
a memorandum dated in July 1998, the veteran's representative 
indicated that the veteran filed an application to reopen his 
claim for service connection for a psychiatric disability.  
In May 1999, it appears that the RO reopened the veteran's 
application for service connection for a psychiatric 
disability in that new and material evidence had been 
submitted.  However, the RO denied the claim.   


FINDINGS OF FACT

1.  The evidence submitted since the February 1991 RO 
decision denying service connection for a psychosis, is so 
significant that it must be considered in conjunction with 
other evidence in order to fairly decide the claim.  

2.  The veteran's psychosis developed during service.  




CONCLUSIONS OF LAW

1.  The February 1991 decision denying service connection for 
a psychosis is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.104(a) (2000).  

2.  Evidence submitted since the RO's adverse determination 
in February 1991 is new and material, and the claim for 
entitlement to service connection for a psychosis is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).  

3.  A psychosis was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records reflect that the veteran was seen and 
treated for a number of ailments during service including 
upper respiratory infections, skin disorders, and 
musculoskeletal disorders.  The service medical records 
reveal no clinical documentation of a psychiatric disorder.  

Post service clinical records reveal that a psychosis was 
clinically documented in 1989 and that the veteran has 
thereafter been treated for a psychosis.  

In a statement dated in April 1990, Charles C. Larson, Ph.D., 
indicated that he had been treating the veteran since May 
1984.  At that time, the veteran was depressed, confused, 
disoriented, and irrational.  Dr. Larson noted that the 
veteran was discharged from the Navy and that the veteran 
reported that he had been in a fight prior to his discharge 
that left him disfigured.  The doctor noted that the veteran 
believed that his face was disfigured.  On examination, Dr. 
Larson indicated that the veteran's face was not disfigured 
and related such to the veteran and advised the veteran to 
obtain psychological counseling.  

In November 1997, a VA psychiatrist, noted that the veteran 
had a severe delusional disorder with somatic complaints 
which included a belief that his muscles were contracting.  
The veteran complained of difficulty speaking, breathing, and 
chronic headaches.  The physician indicated that there was no 
medical basis for the veteran's complaints.  The doctor 
opined that the onset of the veteran's disability began while 
he was in service or shortly thereafter.  He noted that the 
veteran obsessed about his muscles not functioning during 
service.  The doctor added that he believed that the 
veteran's early symptoms were precursors of the full-blown 
delusional psychosis that he currently presents.  

In March 1999, the veteran was examined by a board consisting 
of two VA psychiatrists.  It was noted that the examiners 
reviewed the veteran's claims file.  It was further indicated 
that during service the veteran began to have intensive 
depressive thoughts and that he felt suicidal.  The examiners 
reported that the veteran had few friends, kept to himself, 
and became concerned about the way people viewed his 
appearance.  It was noted that the veteran, during service, 
made frequent visits to sick bay with complaints ranging from 
acne to various ear, nose, and throat complaints.  The 
examiners also reported that during his tour the veteran 
became less able to perform his job and more anxious and 
stressed.  It was recorded that the veteran worried that he 
would be promoted.  At the conclusion of a mental status 
examination, the examiners assessed that the veteran has a 
psychotic illness, most likely an undifferentiated 
schizophrenia.  It was noted that the veteran had a prodromic 
period during his teenage and early adult years, that the 
veteran seemed to have a psychotic break in the last part of 
his active military service, and that since his release from 
service the veteran has had a marked decline in function.  It 
was concluded that the veteran's illness was markedly 
worsened and most likely exacerbated by his work in the 
service.  


II. Analysis

An unappealed rating decision of the RO is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  However, a claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The evidence before the RO in February 1991 showed that a 
psychosis was first clinically documented in 1989.  Dr. 
Larson noted psychiatric symptoms in May 1984 in his April 
1990 report, but did not diagnose a psychosis or any other 
acquired psychiatric disorder.  The evidence received since 
the February 1991 rating board decision includes opinions of 
three VA psychiatrists that the current psychosis developed 
during service.  This evidence is clearly new and material.  

The VA medical report in November 1997 and the opinion of a 
Board of two VA psychiatrists in March 1999 are favorable to 
the veteran.  There is no medical evidence rebutting these 
opinions.  A proper basis is afforded for concluding that a 
psychosis developed during service.  38 U.S.C.A. § 1131.  


ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for a psychosis, the appeal as to 
this issue is granted.  


Service connection for a psychosis is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

